Title: To Thomas Jefferson from Benjamin H. Latrobe, 9 November 1802
From: Latrobe, Benjamin H.
To: Jefferson, Thomas


          
            Dear Sir,
            Philadelphia Novr. 9th. 1802
          
          In the haste in which I was under the necessity of answering your letter of the 2d inst. I fear I could not do justice to my sense of the obligation I owe to your kindness. If any thing I have written should have borne the slightest appearance of false pride, or of a mercenary disposition, I have done the greatest injustice to my sentiments of respectful attachment to you, as a public, and as a private character. I cannot better convince you of my sincerity than by candidly stating to you the exact situation in which I am now placed.
          During the 3 first Years of my residence in Philadelphia, I have expended in erecting the Bank of Pensylvania and in supplying the city with Water, near 500.000 Dollars. Both works are completed, and their adequacy to the purposes for which they were designed, and the oeconomy & integrity with which they have been conducted, is not disputed even by those who have used the public prints as the vehicle of their calumnies against me. And yet my emoluments have been disputed with me inch by inch, and I have the prospect before me, of a lawsuit with the city, for a considerable part of my compensation, which has been awarded to me by two references, by a joint Committee of both councils, by the Select council,—but which the common council has neglected or refused to vote to me.
          I will not take up your time by stating many other instances in which I have devoted time, talents, & have incurred expence without any return. The labor of the mind, is not here supposed to be a merchantable article.
          The result of all this has been that my private fortune, and the slow and hardly earned proceeds of my professional employ have barely supported me & my family in the enjoyment of those indulgences, and of that society in which I have been educated, and in which all my habits have been formed; and having for the last twelve month been wholly without professional employment, I have turned my attention to business of more permanent & independent emolument.
          The Gentleman who erected the Steam engines of the Waterworks contracted for the use of all the power which they should possess, beyond that used in the daily supply of the city with water,—and in order to increase this power, the size of the Engine on Schuylkill was doubled. As the funds of this Gentleman failed, some of my friends were induced, by their confidence in my statements, to join with him in attaching rolling & slitting works to the Engine; and I also placed the whole of my own capital in those works. Their expence has been very great,—and they have as yet produced nothing. My honor with my friends, my reputation with the public, & my own fortunes are at risk in their Success.—Within these few weeks we have begun to manufacture Iron, and our most sangine wishes begin to be accomplished.—But the daily support of my family depends upon an allowance, in advance of future profits, paid to me in the manner of a Salary by my partners, who themselves have received nothing. This allowance is at the rate of 2.500 Dollars ⅌ Annum, and is absolutely my only resource. It depends on my personal attendance, & is suspended during occasional absence.
          Since I last had the honor to see you, I have married the daughter of Mr. Isaac Hazlehurst of this city, who is I believe known to you. I have also two Children. Were I single I should have waited upon you before this letter could arrive, & should not have incurred the possibility of a doubt of my confidence in You. The noble plan suggested by your letter, is sufficient to excite the ambition of a man much less an enthusiast in his profession than I am. But independently of ambition, & the fair prospect of future emolument, I should have required no motive but to have been called upon by You.
          I have now only to beg that you will think as favorably of my disposition, as you have done me the honor to conceive of my talents. In the mean time, I am preparing to leave Philadelphia in a few days. I hope to hear again from You, and am with the highest respect
          Your obliged hble Servant
          
            B H Latrobe.
          
        